   Case: 1:19-cv-06020 Document #: 50 Filed: 09/03/20 Page 1 of 14 PageID #:368




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

CHARLES DONOVAN et al.,                        )
                                               )
                    Plaintiffs,                )      No. 19-cv-06020
                                               )
      v.                                       )      Judge Edmond E. Chang
                                               )
THERESA EAGLESON, Director of the              )
Illinois Department of Healthcare and          )
Family Services, and GRACE HOU,                )
Secretary of the Illinois Department of        )
Human Services,                                )
                                               )
                    Defendants.                )

                        MEMORANDUM OPINION AND ORDER

      The Plaintiffs are a group of Illinois nursing-home residents who are entitled

to receive long-term care benefits under the Federal Medicaid Act, 42 U.S.C. §1396 et

seq.1 R. 1, Compl.2 According to the residents, the Illinois Department of Healthcare

and Family Services (widely known in Medicaid circles as “HFS”) and the Illinois

Department of Human Services (known by the acronym “DHS”) have ostensibly

processed and approved their eligibility applications. But the problem is that, as a

practical matter, HFS and DHS are not actually reimbursing the nursing homes for

providing those long-term care benefits to the Plaintiffs. Thus, the Plaintiffs allege

that HFS and DHS are violating their due process rights as well as certain provisions

of the Medicaid Act. Specifically, the Plaintiffs have named as defendants Theresa



      1The  Court has federal question jurisdiction under 28 U.S.C. § 1331.
      2
       Citations to the record are noted as “R.” followed by the docket number, and when
necessary, the page or paragraph number.
   Case: 1:19-cv-06020 Document #: 50 Filed: 09/03/20 Page 2 of 14 PageID #:369




Eagleson, in her official capacity as Director of HFS, and Grace Hou, in her official

capacity as Secretary of DHS. The Defendants have now moved to dismiss the

complaint for lack of standing under Federal Rule of Civil Procedure 12(b)(1), or

alternatively, for failure to state a claim under Rule 12(b)(6). R. 11. For the reasons

discussed below, the motion to dismiss is granted.

                                   I. Background

       For purposes of this motion, the Court accepts as true the allegations in the

Complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). The Court may also look to

facts outside the Complaint in considering the Rule 12(b)(1) motion to dismiss for lack

of subject-matter jurisdiction, or, in this case, standing. Ezekiel v. Michel, 66 F.3d

894, 897 (7th Cir. 1995).

      To make sense of the facts in this case, it is necessary to first outline the

general application process for long-term care benefits—which, for our purposes, just

means residency in a nursing home—under the Medicaid Act. To start, HFS and DHS

are the state agencies responsible for administering the federal Medicaid program in

Illinois. Compl. ¶¶ 10-11. In order to receive long-term care benefits, an Illinois

resident must complete a two-part application process. First, the resident must

submit a general application to receive Medicaid benefits. Id. ¶ 12. This application

is processed by HFS, which issues an eligibility determination. Id. ¶ 13. Then,

separate from the general-eligibility application, a resident must also specifically

request long-term care benefits. Id. ¶ 15. The long-term care request can be made

either simultaneously with the eligibility application or after the eligibility



                                          2
   Case: 1:19-cv-06020 Document #: 50 Filed: 09/03/20 Page 3 of 14 PageID #:370




application is already approved. Id. ¶ 28. In this case, the Complaint is not entirely

clear about which specific procedure each Plaintiff followed or the exact timing of all

of the applications. But it is undisputed that all 13 Plaintiffs have gone through one

of the application routes, and all of them appear to have been approved for Medicaid

benefits in general. Compl. ¶¶ 1-2. It is also undisputed that at least some of them

have been specifically approved for long-term care benefits: June Douglas, Dolores

Lampe, Grace Irene Palmer, James Daly, and Barbara Dickman. Id. ¶¶ 1, 80, 88. And

finally, it is undisputed that all of them are currently residing in nursing homes and

receiving long-term care services.3 Id. ¶¶ 74, 86, 102, 114, 127, 143, 155, 169, 181,

196, 211, 228, 243.

      In addition to that application process, there is a separate application pathway

for nursing homes—which are responsible for providing long-term care services—to

receive financial reimbursements from HFS and DHS. The parties refer to this

separate application process as the MEDI (which stands for “Medical Electronic Data

Interchange”) system. Specifically, nursing homes must submit what is called a

MEDI “admission packet” to HFS for every resident who receives long-term care

benefits. This is required regardless of whether a resident was approved for Medicaid

long-term care services before or after entering the nursing home; either way, when

the resident enters a nursing home and begins to receive long-term care, a MEDI

admission packet must be submitted for each resident. Compl. ¶¶ 28-29. If the MEDI

admission is approved, then the nursing home presumably receives reimbursements


      3As  the Defendants point out, two of the original Plaintiffs are unfortunately now
deceased. See R. 29-1, Defs.’ Reply Br., Exh. 1, McCurdy Aff. ¶ 5.

                                           3
   Case: 1:19-cv-06020 Document #: 50 Filed: 09/03/20 Page 4 of 14 PageID #:371




for any long-term care services provided by the nursing home beginning on the date

that the beneficiary was “admitted” into the facility.

      The Plaintiffs allege, however, that HFS and DHS reject MEDI admissions for

all sorts of reasons. For example, applicants are required to complete a needs-

screening (referred to by yet another Medicaid acronym, “OBRA”) for long-term care,

but the agencies will reject a MEDI admission if the OBRA paperwork is not attached

to the packet, even if the actual screening was completed on time. Compl. ¶ 32. In

addition, the Defendants will reject a MEDI admission if the packet is missing any

financial information. Id. ¶ 38. The agencies have also rejected MEDI admissions

when the resident’s name is misspelled or where there is a “transposition of digits in

the ICD code.” Id. ¶¶ 48-49. When these denials happen, the individual applicants

are not given notice or an opportunity to appeal their MEDI admission denial. Id.

¶ 54. As of 2018, however, nursing home facilities do allegedly receive notice of MEDI

denials; the State apparently sends out a rejection letter saying that “this is not a

decision on an individual’s Medicaid eligibility and, therefore, is not appealable

through the Department of Human Services Bureau of Hearings.” Id. ¶¶ 53-55, 91.

In any event, after a rejection, a new MEDI admission packet with the correct

information must be submitted for the resident, and if the later application is

approved, the reimbursements begin on the later date. Id. ¶¶ 27, 47.

      The Plaintiffs allege that these MEDI rejections, coupled with the lack of notice

and opportunity to be heard, functionally allow Defendants “to avoid paying for care

for Medicaid approved beneficiaries.” Compl. at 2. From the perspective of the



                                           4
   Case: 1:19-cv-06020 Document #: 50 Filed: 09/03/20 Page 5 of 14 PageID #:372




Plaintiffs, a rejection of a MEDI admission constitutes either a denial of an

application for long-term care benefits (or a withdrawal of those benefits if the

resident had previously been approved for them). Id. ¶¶ 97, 110, 139, 151, 165. The

result, Plaintiffs allege, is that they are “unable to pay for their room, board, care and

services at their facilities during their period of Medicaid ineligibility,” and they are

thus “at risk of being discharged from their facilities.” Id. ¶¶ 71-72.

      Seeking injunctive and declaratory relief, the Plaintiffs assert three claims

based on the Defendants’ rejections of MEDI admission packets. First, the Plaintiffs

(invoking 42 U.S.C. § 1983) allege that the agencies have violated their due-process

rights by rejecting the MEDI admission packets without providing the Plaintiffs

notice or an opportunity to be heard. Compl. ¶ 278. The Plaintiffs also allege that the

agencies have violated the medical-assistance and nursing-facility provision of the

Medicaid Act, 42 U.S.C. §§ 1396a(a)(10)(A) and 1396d(a)(4)(A), as well as the

reasonable-promptness provision of the same statute, 42 U.S.C. § 1396a(a)(8). Compl.

¶¶ 287, 292. The agencies have moved to dismiss all claims for lack of standing and

failure to state a claim. Defs.’ Mot. Dismiss.

                                  II. Legal Standard

      Rule 12(b)(1) of the Federal Rules of Civil Procedure allows a defendant to

move for dismissal of a claim where there is a lack of subject matter jurisdiction. A

motion under 12(b)(1) can also seek to dismiss a claim for lack of standing. See Retired

Chicago Police Ass'n v. City of Chicago, 76 F.3d 856, 862 (7th Cir. 1996). In ruling on

a motion to dismiss for lack of standing, the Court must accept as true all material



                                            5
   Case: 1:19-cv-06020 Document #: 50 Filed: 09/03/20 Page 6 of 14 PageID #:373




allegations of the complaint, drawing reasonable inferences in the plaintiffs’ favor.

Lee v. City of Chicago, 330 F.3d 456, 468 (7th Cir. 2003) (cleaned up). The plaintiffs

bear the burden of establishing the required elements of standing. Id. (cleaned up).

       The question of Article III standing is one of jurisdiction, and addresses

“whether the litigant is entitled to have the court decide the merits of the dispute or

particular issues.” Apex Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 444 (7th

Cir. 2009) (cleaned up). Under Article III of the Constitution, federal jurisdiction is

limited to claims presenting a case or controversy between the plaintiff and the

defendant. Id. In order to establish constitutional standing, the party invoking

federal jurisdiction must demonstrate “a personal injury fairly traceable to the

defendant's allegedly unlawful conduct and likely to be redressed by the requested

relief.” Allen v. Wright, 468 U.S. 737, 751 (1984).

       “A motion under Rule 12(b)(6) challenges the sufficiency of the complaint to

state a claim upon which relief may be granted.” Hallinan v. Fraternal Order of Police

of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). Under Federal Rule of Civil

Procedure 8(a)(2), a complaint generally need only include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” This short and

plain statement must “give the defendant fair notice of what the … claim is and the

grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(cleaned up).4 The Seventh Circuit has explained that this rule “reflects a liberal



       4This Opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).

                                              6
   Case: 1:19-cv-06020 Document #: 50 Filed: 09/03/20 Page 7 of 14 PageID #:374




notice pleading regime, which is intended to ‘focus litigation on the merits of a claim’

rather than on technicalities that might keep plaintiffs out of court.” Brooks v. Ross,

578 F.3d 574, 580 (7th Cir. 2009) (cleaned up). That being said, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

550 U.S. at 570). These allegations “must be enough to raise a right to relief above

the speculative level.” Twombly, 550 U.S. at 555. The allegations that are entitled to

the assumption of truth are those that are factual, rather than mere legal conclusions.

Iqbal, 556 U.S. at 678-79.

                                     III. Analysis

      This case boils down to the following allegation: HFS and DHS are ostensibly

doing their jobs by approving applications for long-term care benefits under Medicaid,

but when it comes time to actually reimburse nursing homes for providing those

benefits to eligible recipients, the agencies invoke petty reasons to reject the MEDI

admission packets submitted by nursing homes, fail to notify the actual beneficiaries

about the MEDI rejections, and thus successfully circumvent their duty to pay for

approved long-term care benefits. R. 16, Pls.’ Resp. Br. at 7. In essence, the Plaintiffs

claim that the rejection of the MEDI admissions amounts to a functional rejection of

their long-term care applications; after all, merely approving a long-term care

application is meaningless if there is no way for the beneficiary to actually receive

those benefits. As mentioned above, the Plaintiffs assert a constitutional procedural




                                           7
   Case: 1:19-cv-06020 Document #: 50 Filed: 09/03/20 Page 8 of 14 PageID #:375




due process claim as well as statutory claims under the Medicaid Act. Compl. ¶¶ 278,

287, 292.

       The agencies do not deny (for purposes of the dismissal motion) that they have

rejected MEDI admission packets and that they have failed to provide notice of those

rejections to the individual nursing home residents who are eligible to receive long-

term care. The agencies also do not deny that the Plaintiffs do have a legally protected

property interest in their long-term care benefits.5 R. 29, Defs.’ Reply Br. at 2. But

none of that matters, the agencies argue, because at the end of the day, a rejection of

a MEDI admission packet does not amount to a denial or withdrawal of long-term

care benefits. Id. For instance, the MEDI process does not affect the eligibility

determination for any individual resident. R. 12, Def. Br. at 2-3. Most importantly,

the Defendants point to the undisputed fact that all 13 Plaintiffs were receiving the

long-term care benefits that they are entitled to. Def. Reply Br. at 2. Specifically, the

Defendants note that all of the Plaintiffs are living in nursing homes, and none of the

Plaintiffs have been involuntarily discharged from their respective nursing facilities.

Def. Br. at 5, 7-8. Thus, the agencies maintain that the Plaintiffs have no standing to

bring these claims. Id. at 7. If anything, the Defendants argue, this is at most a billing

dispute between the agencies and the nursing facilities, and even then, there is no

case between Defendants and the nursing home residents. Id.


       5Indeed,   the parties agree that this case is not about the initial Medicaid eligibility
applications; to the extent that the Plaintiffs are claiming that their eligibility determinations
have been delayed or that they have not received notice or an opportunity to be heard, that
is the subject of a different class-action lawsuit, Koss v. Norwood, 305 F. Supp. 3d 897 (N.D.
Ill. 2018). This case is specifically about the MEDI admission packets required for nursing
homes to receive payments for providing long-term care to beneficiaries.
                                                8
   Case: 1:19-cv-06020 Document #: 50 Filed: 09/03/20 Page 9 of 14 PageID #:376




      On the question of standing, the agencies are correct. “To establish standing,

a plaintiff must show (1) injury in fact, meaning an invasion of a legally protected

interest that is concrete and particularized, actual or imminent, and not conjectural

or hypothetical; (2) a causal connection between the injury and the conduct

complained of such that the injury is fairly traceable to the defendant's actions; and

(3) that a favorable decision is likely to redress the injury.” Tobin for Governor v.

Illinois State Bd. of Elections, 268 F.3d 517, 527 (7th Cir. 2001). And to establish

standing for prospective injunctive relief in particular, “a plaintiff must face a real

and immediate threat of future injury as opposed to a threat that is merely

conjectural or hypothetical.” Simic v. City of Chicago, 851 F.3d 734, 738 (7th Cir.

2017) (citing City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983)). “Unlike with

damages, a past injury alone is insufficient to establish standing for purposes of

prospective injunctive relief.” Simic, 851 F.3d at 738.

      The Plaintiffs are adamant that the MEDI admission rejections (and lack of

accompanying notice or opportunity to be heard) constitute a withdrawal or denial of

their long-term care benefits. Pl. Resp. Br. at 7. As a threshold matter, neither side

presents a clear picture on the exact relationship between the MEDI admission

process and the long-term care application process. Some Plaintiffs specifically allege

that they were approved for long-term care prior to entering a nursing home, Compl.

¶¶ 1, 80, 88, so for those Plaintiffs, the long-term care application and the admission

process do seem to be separate events. But for other Plaintiffs, the boundary between

the two processes is less clear. The Defendants acknowledge, for instance, that for a



                                           9
   Case: 1:19-cv-06020 Document #: 50 Filed: 09/03/20 Page 10 of 14 PageID #:377




small proportion of residents who were already approved for Medicaid upon entering

a nursing home but had not yet requested long-term care, the MEDI admission

process “can be considered an application for long-term care.” Defs.’ Br. at 8.

      The Plaintiffs, for their part, frequently conflate the two processes, referring

to MEDI admissions and long-term care applications interchangeably; according to

the Plaintiffs, a rejection of a MEDI admission means the same thing as a rejection

of a long-term care application. See Compl. ¶¶ 97, 110, 139, 151, 165. As a result, it

is difficult to determine where the Plaintiffs’ factual allegations end and where their

proposed legal conclusions begin: for instance, when the Plaintiffs state that a MEDI

admission rejection constitutes a denial of long-term care benefits, are they alleging

as a factual matter that the MEDI admission process is the same as the long-term

care application process (for at least some, if not all, Plaintiffs), or are they making a

legal argument that an admission rejection is functionally the same as a benefits

rejection? At the end of the day, though, it is not really necessary to untangle the

exact factual framework and where each individual Plaintiff fits within it, because

there is no dispute that all 13 Plaintiffs have been receiving the long-term care

services that they are entitled to. Id. ¶¶ 74, 86, 102, 114, 127, 143, 155, 169, 181, 196,

211, 228, 243.

      The Plaintiffs maintain that they have been injured and that standing is thus

satisfied. In support, they cite Banks v. Sec’y of Indiana Family & Soc. Servs. Admin.,

997 F.2d 231, 238-39 (7th Cir. 1993), in which the Seventh Circuit held that there

was sufficient injury for Article III standing purposes where a state agency refused



                                           10
  Case: 1:19-cv-06020 Document #: 50 Filed: 09/03/20 Page 11 of 14 PageID #:378




to reimburse certain hospitals for medical bills on behalf of patients who were eligible

for Medicaid and failed to provide notice to the Medicaid recipients. The Plaintiffs

argue that, here, too, the state agencies are refusing to reimburse nursing homes for

long-term care services on behalf of residents who have been approved for those

benefits under Medicaid, and the agencies are failing to provide the residents with

notice and an opportunity to be heard. Pl. Resp. Br. at 7.

      But there is an important difference between the situation in Banks and the

situation in this case. In Banks, because the state agency failed to reimburse the

hospitals for the medical bills and provide notice to the Medicaid beneficiaries, the

hospitals turned around and sued the beneficiaries for payment on those bills. Banks,

997 F.2d at 238-39. And the beneficiaries in turn had to defend against those legal

claims without an understanding of whether they were truly liable for or had any

basis to challenge the medical bills—because they never received notice that the state

agency had refused to reimburse the hospitals. Id.

      Here, by contrast, nothing has happened to the Plaintiffs (at least based on the

current version of the allegations). For instance, there is no allegation that any of the

13 Plaintiffs have been personally billed by any of the nursing homes for the long-

term care that they are entitled to (which would make this case analogous to Banks).

Nor is there any allegation that any of the Plaintiffs have been cut-off (or threatened

to be cut-off) from their long-term care benefits in any way. Rather, the Complaint is

quite clear that all Plaintiffs are currently living in nursing homes and receiving long-

term care, and that they continued to receive care throughout the relevant time



                                           11
  Case: 1:19-cv-06020 Document #: 50 Filed: 09/03/20 Page 12 of 14 PageID #:379




period discussed in the Complaint. See Compl. ¶¶ 74, 86, 102, 114, 127, 143, 155, 169,

181, 196, 211, 228, 243. The only issue here is that the state should presumably be

paying for those long-term care benefits, as opposed to leaving the individual nursing

homes to foot the bill for Medicaid benefits themselves. But, as the Defendants point

out, the standing for that claim belongs to the nursing homes, not the residents. The

residents themselves have failed to allege any injury stemming from their claims

against the state agencies.

      The Court acknowledges that there is a sense in which the only thing

separating this case from a case in which standing is satisfied is the presumable

goodwill of the individual nursing homes, which have elected to continue providing

long-term care benefits despite receiving no reimbursements from the Defendants—

but precisely because of that, the individual beneficiaries have not yet been injured

(or received any threat of prospective injury, as far as the allegations go). What’s

more, since the filing of the Complaint, it appears that Defendants have actually gone

back and approved (and backdated) the MEDI admissions for most of the Plaintiffs.

R. 29-1, McCurdy Aff. ¶ 5; R. 29-2, Canty Aff. ¶¶ 6-18. The Plaintiffs correctly argue

that agencies should not be insulated from liability for delaying, rejecting, and

providing no notice on MEDI admissions simply because they corrected their conduct

after the lawsuit was filed. R. 37, Pls.’ Sur-Reply Br. at 11. But again, the problem is

that the Plaintiffs have failed to allege that they themselves suffered any injury. The

same goes for the now-deceased Plaintiffs. To the extent that Donovan, Grider, or

Lane (who passed away before the filing of the Sur-Reply) suffered cognizable injuries



                                          12
   Case: 1:19-cv-06020 Document #: 50 Filed: 09/03/20 Page 13 of 14 PageID #:380




before they passed away, their claims are not mooted by their deaths. But at this

juncture, all the Complaint really alleges is that they did receive long-term care

services, and there is no reference to them being billed for those services or

threatened with discharge by their nursing homes. So, without more, the Plaintiffs

have failed to sufficiently allege injury for purposes of standing.

      The Plaintiffs do briefly allege that they are “unable to pay for their room,

board, care and services at their facilities during their period of Medicaid

ineligibility,” and they are thus “at risk of being discharged from their facilities.”

Compl. ¶¶ 71-72. But this is too vague of a basis to infer injury. Does “unable to pay”

mean that Plaintiffs have been billed for the long-term care services and now owe the

nursing homes money? Or is it simply a statement that the Plaintiffs, if faced with a

payment demand, would be “unable to pay” and would thus be “at risk” of discharge?

Similarly, on the “risk of being discharged” point, it is not clear whether the Plaintiffs

are simply referring to a general looming possibility of discharge, or if they have

actually been threatened with discharge by their nursing homes. Injury cannot be

“merely conjectural or hypothetical.” Simic, 851 F.3d at 738. Thus, both the due

process and the statutory claims must be dismissed for lack of standing.

                                    IV. Conclusion

      The motion to dismiss is granted for lack of standing. The dismissal is without

prejudice, however, and the Plaintiffs may attempt to amend the Complaint to

include specific allegations related to any injuries that they themselves suffered, or

were at concrete risk of suffering, as a result of the denial of their MEDI admission



                                           13
   Case: 1:19-cv-06020 Document #: 50 Filed: 09/03/20 Page 14 of 14 PageID #:381




packets. If the Plaintiffs wish to file an amended complaint, they must do so by

September 23, 2020. Absent an amended complaint, the dismissal will convert to a

dismissal with prejudice and judgment will be entered.6 The status hearing of

September 11, 2020 is reset to October 2, 2020 at 8:30 a.m., but to track the case only

(no appearance is required, the case will not be called).

                                                        ENTERED:



                                                              s/Edmond E. Chang
                                                        Honorable Edmond E. Chang
                                                        United States District Judge

DATE: September 3, 2020




       6Inlight of the passing of Donovan, Grider, and Lane, those claims will be dismissed
under Civil Rule 25(a)(1).

                                            14
